Corwin, J.,
dissenting. I disagree with the opinion of the court on the following grounds:
*881. That the second section of the statute of limitations, passed February 18, 1831, has never been repealed, expressly or by any necessary or reasonable implication.
2. That the act of February 17, 1834, simply enabled a female to make certain contracts after she had arrived at the age of eighteen years, and only repealed such laws as might disable her from making such contracts.
3. That repeals 'by implication are not favored, and will never be maintained, except when rendered necessary by established rules of construction, and for the furtherance of justice.
4. That there is no provision of the act of February 18, 1831, or the act of February 17, 1834, properly construed, which is inconsistent, void, or against good policy.
5. That all laws fixing or disposing of the rights of persons should be universal in their operation, and apply alike to all descriptions of persons.
6. That the conclusion of the court is without express legislative provision, and against the policy of- our legislation, which has been to enlarge, extend, and protect the rights of women.
7. That the judgment of the court destroys the universality of the r.ule prescribed by the law itself.
8. That courts ought not, by the power of construction, to establish a rule creating a manifest irregularity in the rights of persons, and which withholds from that portion of society most needing it the protection which is extended to others.